. . .




                                    . ..I




           OFFlCE    OF   THE ATTORNEY       GENERAL    OF ‘TEXAS




Eonorebh     Molda    Oeab~
Griml~l DlrtrlotAttorney


war air:


                                                                       Y
                                                                       lea

          TOor nq0eat for                              0 rooelre6a06 OUT*-
iully oonri6~r.4by thir 13                             0otr rFm   your Fe.
q0*rt aa f011ow:




                                              bootdl rrslr Proalaot
                                             Tramtee, alro holh

                              Inoltlb~ the h&110& OT all
                               BohoolMetrfat, aa r&l a#
                              Arursor4ollo6tsr.




     ia ~rftosa~nCouat~ known a8 L&n* 3UniorColla(pr
    Dl8trlet.
          -'kob et the aen rroeitriQa.00prr day rol:
     the tloe spentat aestladg ef the Ibard,en&or
     Article 8457.
                       *lillyou ploao*&ve w forv O~inlonao
                 to rh+thorOr &ot thaw -II& ot oithu ofthr,
                                               Sohml Trootea ta
                 as-0 httlding offioo08 Cotuxt]r
                 tiolatl00 OS Artlele  18, 8hotioru 38 and 40 ot
                 tho Teum Coaotitution?*
               Artiolo 16, ii)oottcm
                                  40, Vexa8 Qmotitutiea,rue8
     la pnrt a0 Sollowm
I’
                              T& puoea shalt hold or~etuoloo at tha
                 up 0ta m,-
                          NOI Ptm
                                ~                        lrris0 or
                                                  0~ 8itii                  aoh-
                 Neat.         .   .   **


                              Variour uarptiotao,       Luterhl     hue, arm provfbd
     fo rlo th is
                lHtion.
                              Qao osrioe     or cou0t.y
                                                     ekhoslTrImtee18 080 of Ilblu-
     rat.                            toram'a &notate4
                     (5eaArtlalot(UtQ,                                    Turn e&v&l
     stotutoo.         )
                              You state     %a your   &etter t&t   &.   Abbey         OM et   the
     W8t~8ehoolTrwt~m                           aloo hofd8tbl,oftisoofjuh~~oo~-
     Collootoror the Port kthur Xadqwwat plahool   Dlatriet.we
     aooao frompur tittert&t thl# i8 aloo an offfoaof lm~lo-
     Nut.  If this lmumption be aorlrot it i8 our opiaton thot
     Bkotlon4@ of Artialo16 oi wqBtrt@ CkmtlttMoa prehiblto
     ~.Ab+oo trow bold- thi38s  ta O+Pto OS a&amont at tbo
                          l



               Artisle 16, BootInn 33 of owz State Constltu$lon
     reads In part de Tallwor
                    Tr h co r ~ea o tl0tt0g
                                      o ffio era?o thfo  mate   lh nll
                 ndthocdr ew  tsa pay
                                  r   a wa r ma t
                                                a a gthse 4 Tnrarury
                 I0fevo or fe0y  puooa, Se xsalmy o r o o up ua o o -
                    an aefimt,
                 tien           oftlneror appolatse,prpabold8
                 ct the mm8 tian any otha otfllos   or position oi
                 honor, wuot or yr4fits,under t&l8 stats or the
                 United&ates, esoe;Et aa prrooribed   in tbio Coa-
                 stltutiOO.w

                              IOU aat* in your lottor thrtxr.           5oint0ott,        oar or
                              I# a taacbw at M
     the CountyWho01 TPrurtero,                                                      JTunior Col-
               Ifispocritloa as & teoollui* olwrl 0ot an oirioo,
            !i.attoa40 of ArtuGti16 oi Orrr~'FOnolri
                                                 r:utlon~w0ukd not
                   It 18 our oplnloa tbrt Beotisa 3s oi Amttalo16
     or our Sbrti Con8titcrEion ia nat ;app&%eablo
                                                 to ,thlolitwtloa
b o o duo
       a 0lOoo o nn~i~~.o     oifTtd~
                                $ & ,,&  to ‘dn   o t+ woorp y o
         00 th e 8Ute
l r r na t          Tr o 00u q Sit ir r y r o f Lfr r B & ntmtt

ooboolQlotrlotwhich
              aad am
4 tho ltfft~too
toi aad      tho   poaltiep   of toaohalr   ia.tho Luar Jualor Collypr.
                                                   :v*rJ.waa$lJ
                                                             your0